 .In the Matter of THE BAER & WILDE, Co., and SWANK PRODUCTS, INC.andINTERNATIONAL JEWELRY WORKERS' UNION, LOCAL 18Case No. C-388AMENDMENT TO DECISIONDecember 9, 1938On October 19, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order 1 in the above-entitledcase.In the fifth paragraph of the section of the Decision entitled"Statement of the Case" the Board, in discussing the recommendationsof the Trial Examiner, stated :He accordingly recommended that Swank cease and desist fromengaging in such unfair labor practices, that it cease giving recog-nition to and that it disestablish the Association as collective bar-gaining representative for any of its employees, and that it rein-stateHelen Robillard with back pay from June 11 to July 22,1'937.The Board hereby amends its Decision by striking therefrom theabove-quoted sentence, substituting therefor the following sentence :He accordingly recommended that Swank cease and desist fromengaging in such unfair labor practices, that it cease giving recog-nition to and that it disestablish the Association as collective bar--gaining representative for any of its employees, and that it reim-burse Helen Robillard for any loss of wages sustained by her byreason of her lay-off from June 11 to July 22, 1937.In the third paragraph of the section of the Decision entitled"Statement of the Case" the Board stated :Pursuant to notice duly served upon the respondents the Union,and the Association, a hearing on the complaint was held at Attle-boro,Massachusetts, from December 2 to December 15, 1937, be-fore Samuel F. Jaffee, the Trial Examiner duly designated by theBoard.19 N L R B 42010 N. L R. B., No. 27.381 382NATIONAL LABOR RELATIONS BOARDThe Board hereby further amends its Decision by striking there-from the above-quoted sentence, substituting therefor the followingsentence:Pursuant to notice duly served upon the respondents, the Union,and the Association, a hearing on the complaint was held at Attle-boro,Massachusetts, from December 9 to 11, inclusive, and fromDecember 13 to 15, inclusive, 1937, before Samuel H. Jaffee, theTrial Examiner duly designated by the Board.Except as hereby amended, the Decision and Order remains in fullforce and effect.